                                                               THIS ORDER IS APPROVED.


                                                               Dated: November 13, 2019




 1                                                             _________________________________
                                                               Scott H. Gan, Bankruptcy Judge
 2
 3
 4
 5
 6                     IN THE UNITED STATES BANKRUPTCY COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     In re:                                         Chapter 13 Proceedings
 9
     JACK WILLIAMS and CYNTHIA SUSAN Case No. 4:19-bk-00735-SHG
10
     WILLIAMS,
11
                                   Debtors.
12
     CATHERINE A. GREEN; NATHAN G.
13                                                  Adversary No. 4:19-ap-00165-SHG
     COOK, individually and as Co-Trustees for
14   the Glenn Cook Revocable Trust,
15                                                  STIPULATED JUDGMENT
                                   Plaintiffs,
16   v.

17   JACK WILLIAMS and CYNTHIA SUSAN
     WILLIAMS,
18
19                                 Defendants.
20            This matter coming before the Court for the entry of a non-dischargeable judgment to
21
     which the parties stipulate, and good cause appearing,
22
              It is hereby Ordered, Adjudged and Decreed that Judgment be entered in favor of the
23
24   Plaintiffs and against the Debtors, jointly and severally, as a non-dischargeable Judgment in
25   the amount of $800,000.00 together with interest at the rate of 4% annually from the date of
26
     judgment until satisfied.
27
                                   DATED AND SIGNED ABOVE
28
 Case 4:19-ap-00165-SHG          Doc 22 Filed 11/13/19 Entered 11/14/19 07:30:24          Desc
                                  Main Document    Page 1 of 2
 1                                            APPROVED AS TO CONTENT
                                              AND FORM:
 2
 3                                            GERALD K. SMITH AND JOHN C.
                                              SMITH LAW OFFICES, PLLC
 4
                                              By: /s/ John C. Smith
 5                                                   John C. Smith
 6                                                   Attorneys for Plaintiffs

 7
                                              Alan R. Solot, Attorney at Law
 8
 9
                                              /s/ Alan R. Solot           SBN 006587
10                                            Attorney for the Debtors
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 4:19-ap-00165-SHG                    2
                          Doc 22 Filed 11/13/19  Entered 11/14/19 07:30:24      Desc
                           Main Document    Page 2 of 2
